Petition for Writ of Mandamus Dismissed
and Memorandum Opinion filed January 4, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00002-CV
____________
 
IN RE WILMA REYNOLDS, Relator
 
 

ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
300th District Court
Brazoria County, Texas
Trial Court No. 48170  
 
 

M E M O R
A N D U M   O P I N I O N
            On January 3, 2011, relator Wilma Reynolds filed a petition
for writ of mandamus in this court.  See Tex. Gov’t Code § 22.221; see
also Tex. R. App. P. 52.  Relator complains that respondent, the Honorable
James Robertson, an associate judge for the 300th District Court of Brazoria County,
abused his discretion in quashing discovery subpoenas issued in a modification
proceeding pending in cause number 48170.  Relator also filed an emergency
motion seeking a stay of hearings scheduled for January 5, 2011, and February
2, 2011.  See Tex. R. App. P. 52.10(a).  We deny the motion.
 
We do not have mandamus jurisdiction over an associate judge.  See Tex.
Gov't Code § 22.221(b) (providing for mandamus jurisdiction over a judge of a
district or county court); In re Walker, No. 01-08-00253-CV, 2008 WL
1830400 (Tex. App.—Houston [1st Dist.] Apr. 18, 2008, orig. proceeding) (mem. op.);
see also In re Walker, 265 S.W.3d 545, 547 n. 8 (Tex. App.—Houston [1st
Dist.] 2008, orig. proceeding). 
Accordingly, we dismiss relator’s petition for writ of
mandamus.
 
                                                                        PER
CURIAM
 
Panel
consists of Chief Justice Hedges and Justices Frost and Christopher.